No. 14370

                  IN THE SUPREME COUEiT OF THE STATE OF MONJ!ANA

                                        1978



HOWARD KOSTBADE,
                          Plaintiff and Appllant,

           -vs-

laxrLxE BucKlxHAM,
                          Defendant ard Wspndent.



Appeal from: District Court of the Thirteenth Judicial District,
             Honorable Jack Shanstrm, Judge presiding.

Counsel of Record:

      For Appellant:                                           .-

            Longan and Holmstroan, Billings, Wntana

      For Respondent:

           Anderson, Symnes, Brown, Gerbase, Cebull and Jones, Billings,
            b!kmtana



                                           SuSHnitted on briefs:     Nv
                                                                      o*       3, 1978

                                                         Decided:   JAN    18 1979
Filed:   JAN 1$    1979

    d-f                                          Clerk
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e
Court    .
         T h i s i s a n a p p e a l from a judgment on a b r e a c h of con-

t r a c t c a s e i n v o l v i n g t h e f e e d i n g of c a t t l e .    T r i a l was h e l d

o n F e b r u a r y 1 6 , 1978, b e f o r e t h e Honorable J a c k D.                Shanstrom,

s i t t i n g w i t h o u t a j u r y , i n t h e D i s t r i c t C o u r t of t h e T h i r -

teenth Judicial District.                       The c o u r t f i l e d i t s f i n d i n g s of

f a c t and c o n c l u s i o n s o f l a w on March 29, 1978, and                    a judg-
ment f o r p l a i n t i f f i n t h e amount of $1,712.69                     plus costs was

e n t e r e d on A p r i l 25, 1978.             P l a i n t i f f a p p e a l s t h e judgment

inasmuch a s h e s o u g h t judgment i n t h e amount of $4,690.26.

        P l a i n t i f f - a p p e l l a n t owns a commercial f e e d l o t n e a r

L a u r e l , Montana, which i s managed and o p e r a t e d by A 1 Herden,

a c o p a r t n e r . During e a r l y November 1976, d e f e n d a n t - r e s p o n d e n t

c o n t a c t e d Herden w i t h r e g a r d t o f e e d i n g a number of r e s p o n -

d e n t ' s c a l v e s d u r i n g t h e w i n t e r months of 1976-77.              As a

r e s u l t of t h e c o n v e r s a t i o n , r e s p o n d e n t , who l i v e s i n t h e

White S u l p h u r S p r i n g s , Montana, area, t r a v e l e d t o L a u r e l and

d i s c u s s e d w i t h Herden, a s a g e n t f o r a p p e l l a n t , t h e v a r i o u s

t e r m s and c o n d i t i o n s of t h e f e e d i n g o p e r a t i o n .    A t that time

Herden and r e s p o n d e n t e n t e r e d i n t o a n o r a l c o n t r a c t f o r t h e

f e e d i n g of r e s p o n d e n t ' s c a t t l e .

        Pursuant t o t h e o r a l c o n t r a c t respondent delivered t o

t h e L a u r e l f e e d l o t 109 head of steers on November 1 9 , 1976;

1 2 head of s t e e r s and 77 head of h e i f e r s on November 23,

1976; and 46 head o f h e i f e r s and 7 1 head of s t e e r s on December

31, 1976.          On December 11, 1976, 88 head of steers w e r e s o l d

from t h e f e e d l o t and t h e r e m a i n i n g c a t t l e w e r e removed on

J a n u a r y 26, 1977.          The 88 head o f steers s o l d from t h e

f e e d l o t w e r e t h e b e t t e r c a t t l e , and many of them had been on

t h e f e e d l o t o n l y a p e r i o d of a p p r o x i m a t e l y 20 d a y s .
        I n t h e l i f e of t h e c o n t r a c t r e s p o n d e n t was b i l l e d f o r
a p p e l l a n t ' s s e r v i c e s i n f e e d i n g h i s c a t t l e on a semi-monthly

basis.      s ills f o r t h e p e r i o d s ending November 30, December

1 5 , and December 31, 1976, t o t a l i n g $5,048.57 were p a i d by

respondent without p r o t e s t .           When r e s p o n d e n t r e c e i v e d t h e s e

b i l l s he a l s o r e c e i v e d a breakdown showing t h e t o t a l weight

and c o s t of each f e e d i n g r e d i e n t which was f e d t o h i s c a t t l e

f o r t h a t period.

       A f t e r r e c e i v i n g a f e e d s t a t e m e n t and b i l l f o r t h e
p e r i o d ending J a n u a r y 1 5 , 1977, r e s p o n d e n t c a l l e d and t h e n

went t o L a u r e l on January 25 t o o b t a i n a check weight on h i s

c a t t l e , b e l i e v i n g t h a t t h e y could n o t p o s s i b l y have consumed

t h e amount of f e e d f o r which he had been charged f o r t h a t
period.       There was c o n s i d e r a b l e d i s c u s s i o n between Herden
and respondent a t t h a t time.               Respondent a l l e g e d t h a t t h e

amount charged, by h i s f i g u r e s over 90$ p e r cow, v i o l a t e d
t h e i r agreement.       Herden f i g u r e d t h e c o s t a s approximately

45$ p e r head.        According t o r e s p o n d e n t ' s t e s t i m o n y , when h i s

w i f e f i r s t c a l l e d t h e f e e d l o t and when he f i r s t t a l k e d t o

Herden, t h e y had been a s s u r e d t h a t t h e c o s t would n o t be
above 36g! p e r pound of g a i n .            This a l l e g e d a s s u r a n c e on t h e

p a r t of Herden was t h e r e a s o n f o r t h e d i f f i c u l t i e s which

a r o s e , and a t t h e end of t h i s d i s c u s s i o n on t h e 2 5 t h ,

r e s p o n d e n t decided t o remove h i s c a t t l e from a p p e l l a n t ' s

feedlot.

       Respondent t h e n made arrangements f o r t r u c k s t o remove
t h e c a t t l e from a p p e l l a n t ' s f e e d l o t and t a k e them t o a n o t h e r
f e e d l o t i n t h e same a r e a .    A f t e r t h e removal of approximately
two l o a d s of c a t t l e , Herden would n o t p e r m i t respondent t o
remove any more c a t t l e u n t i l t h e t o t a l b i l l was p a i d .

Respondent i s s u e d a check made o u t t o a p p e l l a n t i n t h e
amount of $4,690.26.                   T h i s check was t e n d e r e d t o Herden and

t h e remaining c a t t l e removed from t h e f e e d l o t .                Shortly
t h e r e a f t e r r e s p o n d e n t stopped payment on t h e check.                He

l a t e r t e n d e r e d t o a p p e l l a n t a check i n t h e amount of $2,180.16,

t h e amount he a l l e g e d was o r would have been due a p p e l l a n t

a t t h e r a t e of 366 p e r pound of g a i n .               This check was n o t

n e g o t i a t e d by a p p e l l a n t .   I n h i s s u i t a p p e l l a n t sought t h e

t o t a l amount of $4,690.26.

        The s o l e i s s u e b e f o r e t h i s Court i s whether t h e t r i a l

c o u r t ' s f i n d i n g s of f a c t , c o n c l u s i o n s of law, and judgment

a r e s u b s t a n t i a t e d by s u b s t a n t i a l evidence.

        Rule 5 2 ( a ) , M.R.Civ.P.,             states i n pertinent part:

        " F i n d i n g s of f a c t s h a l l n o t be s e t a s i d e u n l e s s
        c l e a r l y e r r o n e o u s , and due r e g a r d s h a l l be g i v e n
        t o t h e o p p o r t u n i t y of t h e t r i a l c o u r t t o judge
        of t h e c r e d i b i l i t y of t h e w i t n e s s e s . "

        This C o u r t , i n d e s c r i b i n g i t s f u n c t i o n i n reviewing t h e

f i n d i n g s of f a c t and c o n c l u s i o n s of law of a D i s t r i c t Court

s i t t i n g w i t h o u t a j u r y , h a s many times s e t f o r t h t h e f o l l o w i n g :

        "This C o u r t ' s f u n c t i o n    ...         i s not t o substitute
        i t s judgment i n p l a c e of t h e t r i e r of f a c t s , b u t
        r a t h e r i t i s ' c o n f i n e d t o d e t e r m i n i n g whether
        t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o s u p p o r t '
        t h e f i n d i n g s of f a c t and c o n c l u s i o n s of law.
         ( C i t a t i o n s o m i t t e d . ) Although c o n f l i c t s m a y
        e x i s t - -e e v i d e n c e p r e s e n t e d , it i s t h e d u t y
                    i n th
        -f l i c t s . H- t hn d i n g s w i l l n o t b e d i s t u r b e d
        and f u n c t i o n of - t r i a l judge t o r e s o l v e such
        con                     i s fi
                                           e

        on a p p e a l where t h e y a r e based on s u b s t a n t i a l
        though c o n f l i c t i n g evidence. ( C i t a t i o n s o m i t t e d . ) "
        Olson v. Westfork P r o p e r t i e s ( 1 9 7 6 ) , 171 Mont.
154, 557 P.2d 821, 823, 33 St.Rep. 1133, 1135.
         (Emphasis added. )

        The Court t h e n went on t o d e f i n e s u b s t a n t i a l evidence:

        " S u b s t a n t i a l e v i d e n c e h a s been d e f i n e d by t h i s
        Court a s such a s w i l l convince r e a s o n a b l e men and
        on which such men may n o t r e a s o n a b l y d i f f e r a s t o
        whether it e s t a b l i s h e s t h e p l a i n t i f f ' s c a s e , and,
        i f a l l r e a s o n a b l e men must conclude t h a t t h e e v i -
        dence does n o t e s t a b l i s h such c a s e , t h e n it i s
        n o t s u b s t a n t i a l evidence. The e v i d e n c e may be
        i n h e r e n t l y weak and s t i l l be deemed ' s u b s t a n t i a l ' ,
        and one w i t n e s s may be s u f f i c i e n t t o e s t a b l i s h t h e
        preponderance of a c a s e .                  (Citations omitted.)"
        Olson, 557 P.2d a t 823, 33 St.Rep. a t 1136.
        With t h e above g u i d e l i n e s i n mind, we n o t e t h a t t h e

t r i a l c o u r t was r e q u i r e d t o d e c i d e whether o r n o t a p p e l l a n t

met t h e burden of proving t h e t e r m s he c l a i m s t o have com-

prised the contract.                Respondent denied having agreed t o pay

a p r i c e p e r pound of g a i n i n e x c e s s of 36$.                 The t r i a l c o u r t
d i d n o t r e w r i t e t h e c o n t r a c t between a p p e l l a n t and respon-

d e n t ; i t simply found from t h e testimony t h a t a p p e l l a n t

through h i s a g e n t and respondent e n t e r e d i n t o an o r a l c o n t r a c t

and agreed t h a t t h e maximum p r i c e p e r pound of g a i n would
n o t exceed 36$ p e r pound.               The t r i a l c o u r t a l s o determined
t h a t t h e amount charged by a p p e l l a n t d i d i n f a c t exceed t h e
maximum p r i c e of 366 p e r pound of g a i n and awarded judgment
t o a p p e l l a n t i n t h e amount e q u i v a l e n t t o t h e agreed upon p r i c e

of 36$ p e r pound of g a i n a f t e r d e d u c t i n g monies p r e v i o u s l y

p a i d by respondent.

       A p p e l l a n t r e c o g n i z e s t h e f u n c t i o n of t h i s Court i n

reviewing t h e f i n d i n g s of f a c t and c o n c l u s i o n s of law of t h e
D i s t r i c t Court.     Yet, a f t e r r e c o g n i z i n g t h a t a u t h o r i t y ,
he d e n i e s t h a t t h e f i n d i n g s and c o n c l u s i o n s show a c l e a r

preponderance of evidence.                   A t t h e v e r y most, a l l t h a t can

be s a i d i n t h e i n s t a n t c a s e i s t h a t t h e evidence was con-

flicting.        I n attacking t h e c o u r t ' s conclusion t h a t the o r a l
c o n t r a c t between t h e p a r t i e s c o n t a i n e d a maximum c o s t p e r

pound of g a i n of 362, a p p e l l a n t sets f o r t h t h e testimony of
r e s p o n d e n t g i v e n on cross-examination.               However, on d i r e c t

examination, respondent d i d t e s t i f y t h a t a p p e l l a n t ' s a g e n t
Herden t o l d him t h a t t h e "maximum would be 366 p e r pound."
I n a d d i t i o n r e s p o n d e n t ' s w i f e t e s t i f i e d s h e was concerned
a b o u t t h e c o s t of f e e d i n g c a t t l e i n a commercial f e e d l o t and

t e s t i f i e d t h a t on s e v e r a l o c c a s i o n s Herden a d v i s e d h e r t h e
maximum c o s t would n o t exceed 362 p e r pound.                         The t r i a l
c o u r t , i n i t s f i n d i n g s of f a c t , found t h e maximum t o be 366

p e r pound, t h e f i g u r e i t found Herden used i n a d v i s i n g

respondent.

       Appellant a l l e g e s t h a t t h e t r i a l c o u r t erred i n i t s

award of $1,712.69 p l u s c o s t s i n view of t h e f a c t t h a t

r e s p o n d e n t had t e n d e r e d a payment of $2,800 t o r e s o l v e t h e

c o n f l i c t . However, t h i s tendered o f f e r of r e s p o n d e n t , r e f u s e d

by a p p e l l a n t , was merely t o r e s o l v e t h e c o n f l i c t between t h e

parties.       W f i n d no e r r o r i n t h e sum a r r i v e d a t by t h e
                e

t r i a l c o u r t i n f i x i n g t h e $1,712.69 f i g u r e .

       The weight of t h e evidence and t h e c r e d i b i l i t y of t h e

w i t n e s s e s , where t h a t evidence was c o n f l i c t i n g , was a

matter f o r t h e t r i a l c o u r t ' s determination.           W f i n d no
                                                                     e

c l e a r preponderance of evidence a g a i n s t i t s f i n d i n g s .

       Judgment i s a f f i r m e d .




                                            \,J
W Concur:
 e